993 F.2d 884
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Scott C. SMITH, Plaintiff-Appellant,v.James BLODGETT, Defendant-Appellee.
No. 92-36772.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided May 10, 1993.

Before:  WRIGHT, THOMPSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
In light of our decision in Smith v. Noonan, No. 92-35343 (9th Cir.  May __, 1993), we find that Smith, appealing pro se, does not have a liberty interest to remain in the general prison population under Washington's Administrative Code.   We affirm the district court's dismissal of Smith's 42 U.S.C. § 1983 civil rights action.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 We also deny Smith's motion filed on March 24, 1993 entitled "Motion for Reconsideration of Motion for Extension of Time;  or, in the Alternative, Motion for Leave to File Reply Brief."